NO. 07-06-0456-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                     APRIL 24, 2007

                          ______________________________


                           WARREN L. JONES, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2003-404070; HONORABLE JIM BOB DARNELL, JUDGE

                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Pursuant to an agreement, on August 10, 2004, Appellant, Warren L. Jones,

pleaded guilty to possession of a prohibited weapon and was granted deferred adjudication

in favor of four years community supervision. Upon the State’s First Amended Motion to

Proceed with Adjudication of Guilt, Appellant pleaded not true to the allegations. The trial
court heard evidence on the State’s motion and thereafter adjudicated Appellant guilty of

the charged offense and sentenced him to five years confinement. In presenting this

appeal, counsel has filed an Anders1 brief in support of a motion to withdraw. We grant

counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has diligently reviewed the

record and, in his opinion, this Court does not have jurisdiction to address the merits of

Appellant’s appeal regarding the adjudication of guilt. He also certifies the record does not

otherwise reflect reversible error upon which an appeal can be predicated.2 Anders v.

California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); Monroe v. State,

671 S.W.2d 583, 585 (Tex.App.--San Antonio 1984, no pet.). Thus, he concludes the

appeal is frivolous. Counsel has candidly discussed why, under the controlling authorities,

there is no error in the court's judgment. See High v. State, 573 S.W.2d 807, 813

(Tex.Cr.App. 1978). Counsel has also shown that he sent a copy of the brief to Appellant

and informed Appellant that, in counsel's view, the appeal is without merit. In addition,

counsel has demonstrated that he notified Appellant of his right to review the record and

file a pro se response if he desired to do so. The Clerk of this Court also advised Appellant

by letter of his right to file a response to counsel’s brief. Appellant did not file a response.

Neither did the State favor us with a brief.


       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       2
       Counsel sets forth a “ground of error that would be better suited for a writ of habeas
corpus proceeding.”

                                               2
       As an arguable ground, counsel asserts the trial court’s inspection of a presentence

investigation report prepared prior to Appellant being adjudicated guilty could have

prejudiced the court. Counsel then points out that article 42.12, § 5(b) of the Texas Code

of Criminal Procedure precludes review of the trial court’s decision to adjudicate guilt. See

Connolly v. State, 983 S.W.2d 738, 741 (Tex.Crim.App. 1999).                  Counsel also

acknowledges that error, if any, during the punishment phase, was not preserved for

review. See Tex. R. App. P. 33.1(a)(1)(A); Hardeman v. State, 1 S.W.3d 689, 690

(Tex.Crim.App. 1999).


       We have independently examined the entire record to determine whether there are

any non-frivolous grounds which might support the appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511

(Tex.Cr.App. 1991). We have found no such grounds. After reviewing the record and

counsel’s brief, we agree with counsel that the appeal is frivolous. See Bledsoe v. State,

178 S.W.3d 824 (Tex.Cr.App. 2005).


       Accordingly, counsel's motion to withdraw is granted and the trial court’s judgment

is affirmed.


                                                  Patrick A. Pirtle
                                                      Justice

Do not publish.




                                             3